

116 HRES 348 IH: Providing for the consideration of the bill (H.R. 336) to make improvements to certain defense and security assistance provisions and to authorize the appropriation of funds to Israel, to reauthorize the United States-Jordan Defense Cooperation Act of 2015, and to halt the wholesale slaughter of the Syrian people, and for other purposes.
U.S. House of Representatives
2019-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 348IN THE HOUSE OF REPRESENTATIVESMay 2, 2019Mr. Zeldin (for himself and Mr. Kustoff of Tennessee) submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONProviding for the consideration of the bill (H.R. 336) to make improvements to certain defense and
			 security assistance provisions and to authorize the appropriation of funds
			 to Israel, to reauthorize the United States-Jordan Defense Cooperation Act
			 of 2015, and to halt the wholesale slaughter of the Syrian people, and for
			 other purposes.
	
 That immediately upon adoption of this resolution, the House shall proceed to the consideration in the House of the bill (H.R. 336) to make improvements to certain defense and security assistance provisions and to authorize the appropriation of funds to Israel, to reauthorize the United States-Jordan Defense Cooperation Act of 2015, and to halt the wholesale slaughter of the Syrian people, and for other purposes. All points of order against consideration of the bill are waived. The amendment described in section 2 of this resolution shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any further amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and the Minority Leader or their respective designees; and (2) one motion to recommit with or without instructions.
 2.The amendment referred to in the first section is an amendment to H.R. 336 to add at the end of the bill the following:
			
 406.Clarification of deadline for report on establishing an enterprise fund for JordanFor purposes of section 205(a), the term establishment of the United States Development Finance Corporation means the end of the transition period, as defined in section 1461 of the Better Utilization of Investments Leading to Development Act of 2018 (division F of Public Law 115–254).
				407.Form of report on the cooperation of the United States and Israel with respect to countering
 unmanned aerial systemsThe report required under section 123(d) shall be submitted in unclassified form, but may include a classified annex.
				408.Sense of Congress on withdrawals of United States forces from Syria and Afghanistan
 (a)FindingsCongress makes the following findings: (1)The foreign terrorist organization al Qaeda, responsible for the attacks of September 11, 2001, maintains a presence in Afghanistan.
 (2)The Islamic State of Iraq and al Sham, better known by its acronym ISIS, flourished in the chaos unleashed by the civil war in Syria and at one point controlled extensive territory in Iraq and Syria.
 (3)Al Qaeda, ISIS, and their affiliates have murdered thousands of innocent civilians. (4)Al Qaeda, ISIS, and their affiliates have proven resilient and have regrouped when the United States and its partners have withdrawn from the fight against them.
 (b)Sense of CongressCongress— (1)acknowledges that the United States military and our partners have made significant progress in the campaign against al Qaeda and the Islamic State of Iraq and al Sham (ISIS), and honors the contributions and sacrifice of the members of the United States Armed Forces who have served on the front lines of this fight;
 (2)recognizes the continuing threat to the homeland and our allies posed by al Qaeda and ISIS, which maintain an ability to operate in Syria and Afghanistan;
 (3)expresses concern that Iran has supported the Taliban in Afghanistan and Hizballah and the Assad regime in Syria, and has sought to frustrate diplomatic efforts to resolve conflicts in these two countries;
 (4)recognizes the positive role the United States and its partners have played in Syria and Afghanistan fighting terrorist groups, countering Iranian aggression, deterring the further use of chemical weapons, and protecting human rights;
 (5)warns that a precipitous withdrawal of United States forces from the ongoing fight against these groups, without effective, countervailing efforts to secure gains in Syria and Afghanistan, could allow terrorists to regroup, destabilize critical regions, and create vacuums that could be filled by Iran or Russia, to the detriment of United States interests and those of our allies;
 (6)recognizes that al Qaeda and ISIS pose a global threat, which merits increased international contributions to the counterterrorism, diplomatic, and stabilization efforts underway in Syria and Afghanistan;
 (7)recognizes that diplomatic efforts to secure peaceful, negotiated solutions to the conflicts in Syria and Afghanistan are necessary to long-term stability and counterterrorism efforts in the Middle East and South Asia;
 (8)acknowledges the progress made by Special Representative Khalilzad in his efforts to promote reconciliation in Afghanistan;
 (9)calls upon the Administration to conduct a thorough review of the military and diplomatic strategies in Syria and Afghanistan, including an assessment of the risk that withdrawal from those countries could strengthen the power and influence of Russia and Iran in the Middle East and South Asia and undermine diplomatic efforts toward negotiated, peaceful solutions;
 (10)requests that the Administration, as part of this review, solicit the views of Israel, our regional partners, and other key troop-contributing nations in the fight against al Qaeda and ISIS;
 (11)reiterates support for international diplomatic efforts to facilitate peaceful, negotiated resolutions to the ongoing conflicts in Syria and Afghanistan on terms that respect the rights of innocent civilians and deny safe havens to terrorists;
 (12)calls upon the Administration to pursue a strategy that sets the conditions for the long-term defeat of al Qaeda and ISIS, as well as the protection of regional partners and allies, while ensuring that Iran cannot dominate the region or threaten Israel;
 (13)encourages close collaboration between the Executive Branch and the Legislative Branch to ensure continuing strong, bipartisan support for United States military operations in Syria and Afghanistan; and
 (14)calls upon the Administration to certify that conditions have been met for the enduring defeat of al Qaeda and ISIS before initiating any significant withdrawal of United States forces from Syria or Afghanistan.
 (c)Rule of constructionNothing in this section shall be construed as a declaration of war or an authorization of the use of military force..
 3.Clause 1(c) of rule XIX shall not apply to the consideration of H.R. 336. 